 



Exhibit 10.14
INTEL CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN
(FOR GRANTS AFTER FEBRUARY 1, 2006 UNDER THE ELTSOP PROGRAM)

1.   TERMS OF OPTION       This Nonqualified Stock Option Agreement (this
“Agreement”), the Notice of Grant of Stock Options delivered herewith (the
“Notice of Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the
“2004 Plan”), as such may be amended from time to time, set forth the terms of
your option identified in the Notice of Grant for grants formerly known as
ELTSOP grants. As used herein, the “Corporation” shall mean Intel Corporation
and its Subsidiaries.   2.   SIGNATURE       This option cannot be exercised
until you print and sign this Agreement and return it to Intel Benefit Services.
If you fail to sign this Agreement and return it to Intel Benefit Services
within 180 days of the Grant Date, the option will be cancelled, except as
determined by the Corporation in its sole discretion. Signing this agreement
does not obligate you to exercise the option or purchase any shares.   3.  
NONQUALIFIED STOCK OPTION       This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”) and will be interpreted accordingly.   4.   OPTION PRICE       The
exercise price of this option (the “option price”) is 100% of the market value
of the common stock of Intel Corporation (“Intel”), $.001 par value (the “Common
Stock”), on the date of grant, as specified in the Notice of Grant. “Market
value” means the average of the highest and lowest sales prices of the Common
Stock as reported by NASDAQ.   5.   TERM OF OPTION AND EXERCISE OF OPTION

1.



--------------------------------------------------------------------------------



 



    To the extent the option has become exercisable (vested) during the periods
indicated in the Notice of Grant and has not been previously exercised, and
subject to termination or acceleration as provided in this Agreement and the
requirements of this Agreement, the Notice of Grant and the 2004 Plan, you may
exercise the option to purchase up to the number of shares of the Common Stock
set forth in the Notice of Grant. Notwithstanding anything to the contrary in
Section 6 or Sections 8 through 10 hereof, no part of the option may be
exercised after ten (10) years from the date of grant.       The process for
exercising the option (or any part thereof) is governed by this Agreement, the
Notice of Grant, the 2004 Plan and your agreements with Intel’s stock plan
administrator. Exercises of stock options will be processed as soon as
practicable. The option price may be paid (a) in cash, (b) by arrangement with
Intel’s stock plan administrator which is acceptable to Intel where payment of
the option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the shares of the Common
Stock issuable under the option to Intel, (c) by delivery of any other lawful
consideration approved in advance by the Committee of the Board of Directors of
Intel established pursuant to the 2004 Plan (the “Committee”) or its delegate,
or (d) in any combination of the foregoing. Fractional shares may not be
exercised. Shares of the Common Stock will be issued as soon as practicable. You
will have the rights of a stockholder only after the shares of the Common Stock
have been issued. For administrative or other reasons, Intel may from time to
time suspend the ability of employees to exercise options for limited periods of
time.       Notwithstanding the above, Intel shall not be obligated to deliver
any shares of the Common Stock if such delivery is prohibited by the laws of the
United States or your country of residence or employment. If such delivery is
prohibited at the time that all or part of the option is exercised, then such
exercise may be made only in accordance with Intel’s “cashless exercise”
procedure, to the extent permitted under the laws of the United States and your
country of residence or employment.       Notwithstanding anything to the
contrary in this Agreement or the applicable Notice of Grant, Intel may reduce
your unvested options if you change classification from a full-time employee to
a part-time employee.   6.   LEAVES OF ABSENCE

(a) Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence (“PLOA”), the option will be exercisable only to the
extent and during the times specified in this Section 6:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is

2.



--------------------------------------------------------------------------------



 



      greater than 365 days, any part of the option that had vested prior to the
commencement of the PLOA and that has not been exercised will terminate on the
365th day of the PLOA.     (2)   If the duration of the PLOA is less than thirty
(30) days:

  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and     b.   Any part of the
option that had not vested at the commencement of the PLOA and would not have
vested during the PLOA will vest in accordance with the normal schedule
indicated in the Notice of Grant and shall not be affected by the PLOA.

  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA, however, in no event shall the term of the option be extended beyond ten
(10) years from the date of grant. If you terminate employment after returning
from the PLOA but prior to the end of such deferral period, you shall have no
right to exercise any unvested portion of the option, except to the extent
provided otherwise in Sections 9 through 10 hereof, and such option shall
terminate as of the date that your employment terminates.     (4)   If you
terminate employment with the Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 8 through 10 hereof,
as applicable; and     b.   Any portions of the option that had not vested prior
to the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 9 and 10 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

7.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT

3.



--------------------------------------------------------------------------------



 



    If you have allegedly committed an act of misconduct as defined in the 2004
Plan, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Corporation, an
Authorized Officer, as defined in the 2004 Plan, may suspend your right to
exercise the option, pending a decision by the Committee (or Board of Directors,
as the case may be) or an Authorized Officer to terminate the option. The option
cannot be exercised during such suspension or after such termination.   8.  
TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in this
Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than death, Disablement (defined
below), or discharge for misconduct, you may exercise any portion of the option
that had vested on or prior to the date of termination at any time prior to
ninety (90) days after the date of such termination. The option shall terminate
on the 90th day to the extent that it is unexercised. All unvested stock options
shall be cancelled on the date of employment termination, regardless of whether
such employment termination is voluntary or involuntary.       For purposes of
this Section 8, your employment is not deemed terminated if, prior to sixty
(60) days after the date of termination from the Corporation, you are rehired by
Intel or a Subsidiary on a basis that would make you eligible for future Intel
stock option grants, nor would your transfer from Intel to any Subsidiary or
from any one Subsidiary to another, or from a Subsidiary to Intel be deemed a
termination of employment. Further, your employment with any partnership, joint
venture or corporation not meeting the requirements of a Subsidiary in which
Intel or a Subsidiary is a party shall be considered employment for purposes of
this provision if either (a) the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are designated as an
employee of a Subsidiary for purposes of this provision.   9.   DEATH      
Except as expressly provided otherwise in this Agreement, if you die while
employed by the Corporation, the executor of your will, administrator of your
estate or any successor trustee of a grantor trust may exercise the option, to
the extent not previously exercised and whether or not vested on the date of
death, at any time prior to 365 days from the date of death.       Except as
expressly provided otherwise in this Agreement, if you die prior to ninety (90)
days after termination of your employment with the Corporation, the executor of
your will or administrator of your estate may exercise the option, to the extent
not previously exercised and to the extent the option had vested on or prior to
the date of your employment termination, at any time prior to 365 days from the
date of your employment termination.

4.



--------------------------------------------------------------------------------



 



    The option shall terminate on the applicable expiration date described in
this Section 9, to the extent that it is unexercised.   10.   DISABILITY      
Except as expressly provided otherwise in this Agreement, following your
termination of employment due to Disablement, you may exercise the option, to
the extent not previously exercised and whether or not the option had vested on
or prior to the date of employment termination, at any time prior to 365 days
from the date of determination of your Disablement as described in this
Section 10; provided, however, that while the claim of Disablement is pending,
options that were unvested at termination of employment may not be exercised and
options that were vested at termination of employment may be exercised only
during the period set forth in Section 8 hereof. The option shall terminate on
the 365th day from the date of determination of Disablement, to the extent that
it is unexercised. For purposes of this Agreement, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, and in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, “Disablement” shall have the same meaning as disablement is defined
in the Intel Long Term Disability Plan, which is generally a physical condition
arising from an illness or injury, which renders an individual incapable of
performing work in any occupation, as determined by the Corporation.   11.  
INCOME TAXES WITHHOLDING       You will be subject to taxation in accordance
with the tax laws of the country where you are resident or employed. If you are
an U.S. citizen or expatriate, you may also be subject to U.S. tax laws. To the
extent required by applicable federal, state, local or foreign law, you shall
make arrangements satisfactory to Intel or the Subsidiary that employs you for
the satisfaction of any withholding tax obligations that arise by reason of an
option exercise or any sale of shares of the Common Stock. Intel shall not be
required to issue shares of the Common Stock or to recognize any purported
transfer of shares of the Common Stock until such obligations are satisfied. The
Committee may permit these obligations to be satisfied by having Intel withhold
a portion of the shares of the Common Stock that otherwise would be issued to
you upon exercise of the option, or to the extent permitted by the Committee, by
tendering shares of the Common Stock previously acquired.   12.  
NON-TRANSFERABILITY OF OPTION       You may not assign or transfer this option
to anyone except pursuant to your will or upon your death to your beneficiaries.
The transferability of options is subject to any applicable laws of your country
of residence or employment.

5.



--------------------------------------------------------------------------------



 



13.   DISPUTES       The Committee or its delegate shall finally and
conclusively determine any disagreement concerning your option.   14.  
AMENDMENTS       The 2004 Plan and the option may be amended or altered by the
Committee or the Board of Directors of Intel to the extent provided in the 2004
Plan.   15.   DATA PRIVACY       You explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the 2004 Plan.  
    You hereby understand that the Corporation holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Corporation, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the 2004 Plan (“Data”). You hereby understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the 2004 Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You hereby understand that you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the 2004 Plan, including any requisite transfer
of such Data as may be required to a broker or other third party with whom you
may elect to deposit any shares of Common Stock acquired under your options. You
hereby understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the 2004 Plan. You hereby
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You hereby
understand, however, that refusing or withdrawing your consent may affect

6.



--------------------------------------------------------------------------------



 



    your ability to participate in the 2004 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.   16.   THE 2004 PLAN AND OTHER
AGREEMENTS; OTHER MATTERS

  (a)   The provisions of this Agreement and the 2004 Plan are incorporated into
the Notice of Grant by reference. Certain capitalized terms used in this
Agreement are defined in the 2004 Plan.         This Agreement, the Notice of
Grant and the 2004 Plan constitute the entire understanding between you and the
Corporation regarding the option. Any prior agreements, commitments or
negotiations concerning the option are superseded.         The grant of an
option to an employee in any one year, or at any time, does not obligate Intel
or any Subsidiary to make a grant in any future year or in any given amount and
should not create an expectation that Intel or any Subsidiary might make a grant
in any future year or in any given amount.     (b)   Options are not part of
your employment contract (if any) with the Corporation, your salary, your normal
or expected compensation, or other remuneration for any purposes, including for
purposes of computing severance pay or other termination compensation or
indemnity.     (c)   Notwithstanding any other provision of this Agreement, if
any changes in the financial or tax accounting rules applicable to the options
covered by this Agreement shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Corporation, the Committee may, in its sole discretion,
modify this Agreement or cancel and cause a forfeiture with respect to any
unvested options at the time of such determination.     (d)   Nothing contained
in this Agreement creates or implies an employment contract or term of
employment upon which you may rely.     (e)   To the extent that the option
refers to the Common Stock of Intel, and as required by the laws of your country
of residence or employment, only authorized but unissued shares thereof shall be
utilized for delivery upon exercise by the holder in accord with the terms
hereof.     (f)   Because this Agreement relates to terms and conditions under
which you may purchase Common Stock of Intel, a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to

7.



--------------------------------------------------------------------------------



 



      this Agreement or the option granted hereunder shall be brought in the
state or federal courts of competent jurisdiction in the State of California.

By your signature below, you and Intel Corporation agree that the options under
the ELTSOP program identified in your Notice of Grant are governed by the terms
of this Agreement, the Notice of Grant, and the 2004 Plan. You further
acknowledge that you have read and understand the terms of the options set forth
in this Agreement.
FAILURE TO SIGN AND RETURN WITHIN 180 DAYS OF THE GRANT DATE WILL RESULT IN
CANCELLATION OF THE OPTIONS (SEE SECTION 2 OF THIS AGREEMENT).

    INTEL CORPORATION and

         
 
       
Signature
  Employee Name   Date
 
       
 
       
 
       
WWID
  Grant Number    

8.